         Case 3:20-cv-00288-DPM Document 6 Filed 12/08/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

RUBEN RIVERA
#45919                                                        PLAINTIFF

v.                         No. 3:20-cv-288-DPM

KEITH BOWERS, Administrator,
Craighead County Detention Center                          DEFENDANT

                               JUDGMENT
     Rivera's complaint is dismissed without prejudice.



                                   D.P. Marshall Jr.
                                   United States District Judge
